Exhibit 10.1

 



 

            AMENDMENT NO. 2 ("Amendment"), dated as of March 30, 2003, to the
INVESTMENT AGREEMENT dated as of September 26, 2002 by and between The
Retirement Systems of Alabama ("RSA") and US Airways Group, Inc., a Delaware
corporation (the "Company"), as amended by that certain Amendment NO. 1 dated as
of January 17, 2003 by and among RSA, the Company and Retirement Systems of
Alabama Holdings LLC ("RSA LLC") (together, the "Agreement"), by and among the
Company, RSA, and RSA LLC.

            The Company, RSA and RSA LLC desire to amend the Agreement pursuant
to Section 10.06 thereof as hereinafter set forth. All capitalized terms used
but not otherwise defined herein shall have the meaning ascribed to such terms
in the Agreement.

            NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein and for other good and valuable consideration the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.         Amendments to Agreement.  Effective upon the execution and delivery
of this Amendment NO. 2, the Agreement is hereby amended as follows:

            a.         Section 5.01(g) of the Agreement shall be amended by
changing "ATSB "at-risk" loan participation" to "participation in the ATSB Loan"
in the first sentence of such Section 5.01(g).

            b.         Section 5.01(h) of the Agreement shall be deleted in its
entirety and replaced with the following:

"(h)      During the term of this Article V, the Investor agrees to vote all of
the shares of voting capital stock, including, without limitation, all voting
capital stock received upon the exercise, exchange or conversion of any warrants
or other convertible securities, in each case received in connection with the
consummation of the Plan (including transactions that are a condition thereto)
and then owned by it in favor of the directors nominated in accordance with
Section 5.01(d) of this Agreement at each annual meeting of the stockholders of
the Company or at any meeting of the stockholders of the Company at which
members of the Board of Directors of the Company are to be elected or whenever
members of the Board of Directors are to be elected by written consent;
provided, however, that following the initial election of the Board of Directors
of the Company on the Effective Date, the obligations set forth in this Section
5.01(h) shall be contingent and conditioned upon the CEO agreeing in writing
with the Investor and the Company to vote his shares of voting capital stock
acquired (i) pursuant to the Plan or (ii) pursuant to the terms of any
management compensation plan or other incentive plan adopted by the Company,
including, without limitation, all voting capital stock received upon the
exercise, exchange or conversion of any warrants or other convertible securities
acquired (A) pursuant to the Plan or (B) on or after the date hereof pursuant to
the terms of any management compensation plan or other incentive plan adopted by
the Company, in favor of the directors so nominated in accordance with Section
5.01(d)."

2.          No Other Amendments.  Except as expressly amended, modified and
supplemented hereby, the provisions of the Agreement are and will remain in full
force and effect and, except as expressly provided herein, nothing in this
Amendment will be construed as a waiver of any of the rights or obligations of
the parties under the Agreement.

3.          Governing Law.  To the extent not governed by the Bankruptcy Code,
this Amendment shall be governed by, and interpreted in accordance with, the
Laws of the State of New York applicable to contracts made and to be performed
in that State without reference to its conflict of laws rules.

4.          Descriptive Headings.  Descriptive headings are for convenience only
and will not control or affect the meaning or construction of any provisions of
this Amendment.

5.          Counterparts.  This Amendment may be executed in any number of
identical counterparts, each of which will constitute an original but all of
which when taken together will constitute but one instrument.

6.          Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company's, RSA's and RSA LLC's successors and assigns.

7.          Severability.  In the event one or more of the provisions of this
Amendment should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions of this Amendment, and this Amendment
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

* * * *

-2-

            IN WITNESS WHEREOF, the Parties hereto have caused this Amendment
NO. 2 to the Investment Agreement to be executed and delivered by their duly
authorized representatives on the date first above written.

 

THE RETIREMENT SYSTEMS OF ALABAMA

 

 

By: /s/ William T. Stephens     
     Name: William T. Stephens
     Title:     Secretary

 

 

 

US AIRWAYS GROUP, INC.

 

 

By: /s/ Neal S. Cohen                                        
     Name:  Neal S. Cohen
     Title:     Executive Vice President-Finance
                   and Chief Financial Officer

 

 

 

RETIREMENT SYSTEMS OF ALABAMA HOLDINGS LLC

 

 

By: /s/ William T. Stephens     
     Name: William T. Stephens
     Title:     Secretary

 

 

-3-